STUMBO, Justice,
concurring in part and dissenting in part.
While I concur in part with the result reached by the Majority, I must write separately to express my concerns with the practical effect of this resolution. The United States and Kentucky Constitutions guarantee the right to free political speech to every citizen. In choosing the judiciary as our livelihood, however, we also choose to live with certain restrictions on our rights. In Morial v. Judiciary Comm’n of Louisiana, 565 F.2d 295 (5th Cir., 1977), cert. denied, 435 U.S. 1013, 98 S.Ct. 1887, 56 L.Ed.2d 395 (1978), the federal court found it was not a violation of the First Amendment to require a judge to resign from office upon becoming a candidate for elective non-judicial office. The court considered three interests of the state in reaching the conclusion that the restriction was not inappropriate:
The specific evils targeted are three. First, the state wishes to prevent abuse of the judicial office by a judge[ ] during the course of the campaign. The state also wishes to prevent abuse of the judicial office by judges who have lost their electoral bids and returned to the bench. Finally, Louisiana asserts an interest in eliminating even the appearance of impropriety by judges both during and after the campaign.
Id. at 302.
While the second factor does not come into play in the present situation, the others are fully involved. The majority acknowledges the first by limiting the retired judge’s political activity on behalf of other judicial candidates to those periods during which he or she is not actually serving as a special judge. The difficulty with this resolution is that one can be called upon at any time to serve as a special judge without notice and at a time when one’s political support for a candidate is being advertized as part of a campaign.
Once the retired judge’s support is so publicized, is he or she then required either to renounce the endorsement or, alternatively, to refuse any appointments until after election day? The first alternative is at best impractical, and at worst a misrepresentation of the true state of affairs to the public monitoring the progress of the candidate’s campaign. A sitting judge is not permitted to endorse a candidate publieally, but may only offer a private opinion. Yet how can one “unendorse” without seeming to offer a public opinion? Withdrawing an endorsement with no explanation could lead to the perception that for some reason the candidate no longer merits the endorsement. Yet if it is explained that the endorsement is being withdrawn simply because the endorser is serving as a special judge, then practically speaking, the endorsement will remain in effect and the aforementioned evils of possible abuse of office and appearance of impropriety will not have been avoided at all. Either of these scenarios poses problems that are readily avoidable by a simple, easily enforceable rule stating that when a retired judge lets it be known that he or she will serve as a special judge if appointed, he or she likewise agrees that no political endorsements will be made.
Most importantly, I think it is crucial that we prohibit activity that has the appearance of impropriety. While such activity is difficult to actually define and pinpoint with accuracy, an effort to avoid it is vital to the health of the legal community. Ours is a profession that is necessary to the maintenance of the constitutional guarantees of personal and civic rights and responsibilities. To retain the respect of the public and maintain the integrity of the bench it is important that the members of the judiciary, whether regularly sitting or *747special judges, keep their distance from elections other than their own. The absolute need for a bench that is, both in fact and in appearance, completely impartial and independent is undermined by anything less than a system that clearly separates the political from the judicial.
Thus I concur with the majority opinion’s conclusion that a retired judge may endorse judicial candidates under limited circumstances. I, however, would implement a system whereby any retired judge may give written notice to this Court or the Administrative Office of the Courts of his or her willingness to serve as a Special Judge with full knowledge that doing so will mean that no political endorsements may be publicly made until such notification has been withdrawn.